      Case 1:20-mc-00199-JGK-OTW Document 44 Filed 07/07/20 Page 1 of 4




                D: +1 212-225-2086
               jrosenthal@cgsh.com




                                                                July 7, 2020

VIA ECF

The Honorable Ona T. Wang
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

               Re:      In re Application of Vale S.A., Vale Holdings B.V., and Vale International
                        S.A. for an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for
                        Use in Foreign Proceedings, No. 20-mc-199-JGK-OTW

Dear Judge Wang:

                We write on behalf of Vale S.A., Vale Holdings B.V., and Vale International S.A.
(collectively, “Vale”), the petitioners in the above-captioned application to conduct discovery for
use in foreign proceedings pursuant to 28 U.S.C. § 1782 (the “Application”), to advise the Court
of upcoming developments in the underlying foreign proceedings relevant to the Application (the
“English Proceedings”).

                As the Court is aware, Vale filed the Application ex parte on April 24, 2020. The
Application received substantial media attention and Respondent Fine Arts LLC (“Fine Arts”)
filed an objection on May 8, 2020. ECF Nos. 12-15. Shortly thereafter, Vale served all
Respondents as well as all Defendants in the English Proceedings, following which Defendant
Nysco Management Corporation (“Nysco”) filed an objection and several other Respondents filed
a joinder. ECF Nos. 25-26, 32. Briefing on all objections was completed by June 15, 2020 with
the filing of Vale’s Reply Memorandum of Law to Nysco’s Opposition (“Vale’s Nysco Reply”).
See ECF No. 34.
Case 1:20-mc-00199-JGK-OTW Document 44 Filed 07/07/20 Page 2 of 4




                       or
Case 1:20-mc-00199-JGK-OTW Document 44 Filed 07/07/20 Page 3 of 4
   Case 1:20-mc-00199-JGK-OTW Document 44 Filed 07/07/20 Page 4 of 4




C
learyGot
       tl
        iebS
           teen&H
                ami
                  ltonL
                      LP
2LondonW a
         llP
           lace
London
EC2Y5AU

Byema
    il

                                                                      6Ju
                                                                        ly2020

D
earS
   irs
     ,

Va
 leS
   .A.and O
          the
            rsvS
               teinme
                    tzand O
                          the
                            rs;C
                               laim No
                                     . CL
                                        -2019
                                            -000723

W
ere
  fertoyou
         rle
           tte
             rda
               ted 2Ju
                     ly2020
                          .

Ourcl
    ienti
        snotap art
                 ytoyou rc
                         lien
                            t’
                             stheapp
                                   l
                                   ica
                                     tionpur
                                           suan
                                              tto28U.
                                                    S.C
                                                      .§1782dat
                                                              ed24Apr
                                                                    i
                                                                    l
2020(
    t h
      e“D iscovery Appl
                      icat
                         ion”).Wha
                                 tyous aytoJudg
                                              e Wan
                                                  g r e
                                                      gard
                                                         ingth
                                                             eD i
                                                                sco
                                                                  ver
                                                                    y
App
  l
  ica
    tionisen
           tir
             elya ma
                   tte
                     rforyourcl
                              ien
                                t.

However
      ,w enot eth atyourclien
                            tsh avenotrefe
                                         rredtotheD isco
                                                       very Appl
                                                               ica
                                                                 tiono rit
                                                                         ssubje
                                                                              ct
ma
 tterinthe
         irappl
              icationin theEn g
                              l
                              ishProceed
                                       ingsforanordertha
                                                       tou rcl
                                                             ientb ecro
                                                                      s s
                                                                        -exam
                                                                            ined.
Ne
 itherhaveyourcl
               i entsre
                      ferredtoth eDi
                                   scoveryAppl
                                             ica
                                               tioninthe
                                                       irl engthywitnes
                                                                      se v
                                                                         iden
                                                                            cein
suppor
     toftheappl
              ication.A
                      sm  a
                          tter
                             sp r
                                esen
                                   tl
                                    ys t
                                       andth eDi
                                               scoveryAppl
                                                         icat
                                                            ionand it
                                                                    ssubjec
                                                                          tmatte
                                                                               r
ar
 eno tis
       suesbeforeth eEng
                       lishCou r
                               t.

Inth
   eci
     rcumst
          ance
             s,wedonotunde
                         rst
                           and whythed e
                                       termin
                                            at
                                             iono
                                                ftheDiscove
                                                          ryAppl
                                                               ica
                                                                 tionin
NewYorkhasanyre
              lev
                anc
                  etodete
                        rminat
                             ionbytheEng
                                       lis
                                         hCou r
                                              toftheapp
                                                      lic
                                                        at
                                                         ionwhichi
                                                                 slis
                                                                    ted
tobehe
     ardon24Ju
             ly2020
                  .Youhavenotprov
                                idedanybas
                                         istoshowth
                                                  ati
                                                    tisrele
                                                          van
                                                            t.

Forthea
      voidanceo fdoubtourcl
                          ienthasnoobj
                                     ect
                                       iontoyou rm en
                                                    tion
                                                       ingtheex
                                                              isten
                                                                  ceofyour
c
lien
   ts
    ’app
       lic
         ationforc ro
                    ss-
                      exam
                         inat
                            ionandth
                                   efacttha
                                          ttheappl
                                                 icat
                                                    ionhasbeenl
                                                              is
                                                               tedfor24Ju
                                                                        ly
2020ontheund er
              stand
                  ingtha
                       tyouwil
                             lal
                               sopla
                                   cethisl
                                         ette
                                            rbefor
                                                 eJud geW an
                                                           gsothatourc
                                                                     lien
                                                                        t’
                                                                         s
pos
  it
   ionr
      egardingrelev
                  ancei
                      scle
                         ar.

You
  rsf
    ai
     thfu
        l
        ly,




ASSERSONLA W OFF
               ICES
